                                                                                                      FILED
                                                                                             2020 Feb-12 AM 11:05
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MEGAN GARCIA,                          )
                                       )
      Plaintiff,                       )
                                       )
      v.                               )                 Case No. 2:18-CV-02079-KOB
                                       )
PAMELA CASEY, SCOTT GILLILAND, )
SUE ASHWORTH, and BRIAN K.             )
RATLIFF,                               )
                                       )
      Defendants.                      )
_______________________________________)
                                       )
VICTOR REVILL,                         )
                                       )
      Plaintiff,                       )
                                       )                 Case No. 2:19-CV-00114-KOB
      v.                               )
                                       )
PAMELA CASEY, SCOTT GILLILAND, )
SUE ASHWORTH, and BRIAN K.             )
RATLIFF,                               )                 THIS DOCUMENT RELATES TO
                                       )                 BOTH CASES
      Defendants.                      )


                           REVISED MEMORANDUM OPINION

       This matter comes before the court on Defendants Pamela Casey and Scott Gilliland’s

motions to dismiss. (Garcia Doc. 25; Revill Doc. 2). 1

       This consolidated action stems from the events of February 23, 2017. Plaintiffs Megan

Garcia and Victor Revill, both lawyers, were representing a client, Lloyd Edwards, in state court




1
 To prevent confusion regarding the two docket sheets for these consolidated cases, the court
will use “Garcia Doc.” to refer to docket entries in the case filed by Megan Garcia, 2:18-CV-
02079-KOB, and will use “Revill Doc.” to refer to docket entries in the case filed by Victor
Revill, 2:19-CV-00114-KOB.
                                                1
to oppose a protection from abuse order sought by Mr. Edwards’s wife. Mr. Edwards handed

over two cell phones to Ms. Garcia that Plaintiffs believed may contain relevant information

regarding the protection from abuse proceedings. Outside the courthouse steps, two Blount

County sheriff deputies—Sue Ashworth and Brian K. Ratliff—presented a warrant to search Mr.

Edwards. After the search, Deputy Ashworth demanded that Ms. Garcia hand over Mr.

Edwards’s two cell phones.

       When Ms. Garcia refused, Deputy Ashworth called Ms. Casey, the Blount County

District Attorney, who allegedly instructed Deputy Ashworth to arrest Ms. Garcia and Mr. Revill

for obstructing a government investigation. Deputy Ashworth and Deputy Ratliff proceeded to

handcuff and arrest Plaintiffs. While still outside the courthouse, Mr. Gilliland, a Blount County

Assistant District Attorney, exited the courthouse and made a statement in front of onlookers that

Plaintiffs were knowingly in possession of child pornography. A newspaper article published

about three weeks later featured statements from Ms. Casey alleging that Plaintiffs possessed

child pornography and manipulated the judicial system.

       Ms. Garcia and Mr. Revill each filed separate cases against Ms. Casey, Mr. Gilliland,

Deputy Ashworth, and Deputy Ratliff; the complaints alleged multiple counts, including

malicious prosecution, unlawful detention, and defamation as well as violations of the Fourth

and Fourteenth Amendments.

       Ms. Casey and Mr. Gilliland jointly filed motions to dismiss in both cases. 2 The motions

are nearly identical, each raising similar immunity arguments to support dismissal. Specifically,

in the motion to dismiss Mr. Revill’s case, they raised absolute prosecutorial immunity, qualified



2
 Deputy Ashworth and Deputy Ratliff have also jointly filed motions to dismiss in both cases.
(Garcia Doc. 21; Revil Doc. 9). Deputy Ashworth and Deputy Ratliff’s motions to dismiss will
be discussed in a separate Memorandum Opinion.
                                                 2
immunity, and state-agent immunity. (Revill Doc. 2). In the motion to dismiss Ms. Garcia’s case,

they raised absolute prosecutorial immunity, qualified immunity, state-agent immunity, judicial

or quasi-judicial immunity, and sovereign immunity. (Garcia Doc. 25). Both motions have been

fully briefed and are ripe for review.

       On July 1, 2019, this court consolidated the two cases because of the multiple common

issues of law and fact. (Revill Doc. 26). So, the court will now consider both motions together

because they both raise the same issues of immunity, with the exception of judicial or quasi-

judicial immunity and sovereign immunity, which are only raised in Ms. Garcia’s case.

   I. Background

       On February 23, 2017, Ms. Garcia and Mr. Revill were representing their client, Mr.

Edwards, in Blount County state court to oppose a protection-from-abuse order sought by Mr.

Edwards’s wife. Before the hearing, Mr. Edwards told his attorneys that he received explicit

pictures and videos from his wife after she filed for protection from abuse. After the hearing, Mr.

Edwards handed two cell phones, which were no longer in service, containing the pictures and

videos to Ms. Garcia so she and Mr. Revill could retrieve the images and texts sent by Mr.

Edwards’s wife. Ms. Garcia put both phones in her satchel.

       After Ms. Garcia, Mr. Revill, and Mr. Edwards left the courthouse, Sue Ashworth and

Brian K. Ratliff, both Blount County deputy sheriffs, confronted Ms. Garcia, Mr. Revill, and Mr.

Edwards with a warrant to search Mr. Edwards’s person and vehicle. Mr. Revill reviewed the

warrant, then instructed Mr. Edwards to consent to the search. After searching Mr. Edwards and

his car, Deputy Ashworth demanded that Mr. Revill produce the two cell phones. Mr. Revill did

not consent because the search warrant did not extend to Ms. Garcia or her satchel. Deputy

Ashworth and Deputy Ratliff did not speak directly to Ms. Garcia.



                                                 3
       Deputy Ashworth then told Mr. Revill that she would detain him and Ms. Garcia until she

and Deputy Ratliff could “determine the next course of action.” (Garcia Doc. 18 at 4). Deputy

Ashworth then allegedly called Pamela Casey, the Blount County District Attorney, and/or Mr.

Gilliland, a Blount County Assistant District Attorney. Deputy Ashworth explained that she saw

Mr. Edwards hand the phones to his attorneys. After that phone call, Deputy Ashworth told Mr.

Revill that “we either need the phone out of the satchel or we will have to detain you and get a

search warrant to get the phone.” (Id.).

       Deputy Ashworth then made another call, allegedly to Ms. Casey. Plaintiffs believe that

Ms. Casey instructed Deputy Ashworth to arrest Ms. Garcia and Mr. Revill because immediately

following the call, Deputy Ashworth and Deputy Ratliff arrested Plaintiffs for obstructing

government operations. Mr. Revill did not consent to a search or seizure not authorized by a

warrant. Neither Deputy Ashworth nor Deputy Ratliff addressed Ms. Garcia during the arrest, so

although she did not offer to turn the satchel over, she also did not expressly refuse to turn over

the phones.

       After Plaintiffs were handcuffed, Mr. Gilliland walked out of the courthouse and said in

front of several onlookers, “Ya’ll [sic] the ones knowingly in possession of child pornography?

That was a bad mistake.” (Garcia Doc. 18 at 5; Revill Doc. 1 at 7). Plaintiffs allege they were

unaware of any child pornography; Mr. Edwards’s wife merely claimed—without any

corroboration—during the hearing that the phones contained child pornography.

       Plaintiffs remained handcuffed outside the courthouse in public for approximately 30

minutes, while other individuals walked past. The incident was recorded on the body cam of a

City of Oneonta police officer. The officer was asked to keep an eye on the two attorneys. At one

point, during a discussion with another police officer, the two officers questioned Deputy



                                                 4
Ashworth’s actions because the search warrant did not include Ms. Garcia’s satchel. The officer

with the body cam noted that he did not want to get involved in the situation. (Revill Doc. 1 at

7).

       Plaintiffs were then taken to Blount County Jail and booked. They remained in custody

for approximately four hours, before being released after paying a $3,000 bond each. When

released, they were informed that they were charged with obstruction of governmental operations

and refusing to permit inspection.

       In the application for the warrant justifying the arrests, Deputy Ashworth averred that she

“was attempting to serve a search warrant on Lloyd Clinton Edwards. Victor Revill and Megan

Garcia were in possession of an item subject to the search warrant and refused to hand over said

item.” (Garcia Doc. 18 at 6). But the search warrant only stated that it was for Mr. Edwards’s

person and vehicle, making no mention of Plaintiffs or Ms. Garcia’s satchel.

       On March 17, 2017, Carol Robinson, a reporter for AL.com, published an article

detailing the arrests. The article included quotes from Ms. Casey, in which Ms. Casey explained

that “[w]ithin minutes of learning that their client was alleged to have used his cell phone to

produce and/or view child pornography, Mr. Revill and Ms. Garcia took possession of their

client’s phones and attempted to conceal the phones from law enforcement.” (Garcia Doc. 18 at

6). Ms. Casey called Plaintiffs’ actions “not only illegal, but unethical.” (Id.). The article had

been shared at least 235 times as of December 18, 2018.

       On March 29, 2018, Robert Crocked and Anna Sparks, who were appointed as temporary

district attorneys, prosecuted Plaintiffs for obstructing governmental operations, in violation of

Alabama Code § 13A-10-2, and refusal to permit inspection, in violation of Alabama Code

§ 13A-10-3. Ms. Casey recused herself from the case and did not attend the proceedings, but



                                                  5
allegedly helped prepare Mr. Edwards for the trial on or about March 16, 2018. At the close of

the prosecution’s case, the court granted Plaintiffs’ motion for judgment of acquittal. Although

recused, Ms. Casey stated that she would appeal the decision, but never did so.

       On December 18, 2018, Ms. Garcia filed her suit against the four Defendants in their

individual capacities. Her complaint alleged five counts: (1) unreasonable seizure against all

Defendants, pursuant to § 1983; (2) defamation against Mr. Gilliland; (3) defamation against Ms.

Casey; (4) malicious prosecution against all Defendants in violation of Alabama common law;

and (5) malicious prosecution against Ms. Casey in violation of Alabama Rules of Professional

Conduct 3.6 and 3.8(1)(a). (Garcia Doc. 18).

       On January 18, 2019, Mr. Revill filed his suit against the four Defendants in their

individual capacities. His complaint alleged 13 counts: (1) unlawful investigatory detention

against Deputy Ashworth and Deputy Ratliff in violation of the Fourth and Fourteenth

Amendments, pursuant to § 1983; (2) unlawful investigatory detention against Ms. Casey and

Mr. Gilliland in violation of the Fourth and Fourteenth Amendments, pursuant to § 1983; (3)

unlawful arrest against Deputy Ashworth and Deputy Ratliff in violation of the Fourth and

Fourteenth Amendments, pursuant to § 1983; (4) unlawful arrest against Ms. Casey and Mr.

Gilliland in violation of the Fourth and Fourteenth Amendments, pursuant to § 1983; (5) false

imprisonment against Deputy Ashworth and Deputy Ratliff in violation of the Fourth and

Fourteenth Amendments, pursuant to § 1983; (6) unlawful detention following arrest against Ms.

Casey and Mr. Gilliland in violation of the Fourth and Fourteenth Amendments, pursuant to

§ 1983; (7) malicious prosecution against all Defendants in violation of the Fourth and

Fourteenth Amendments, pursuant to § 1983; (8) malicious prosecution against all Defendants in

violation of state law; (9) false imprisonment against Ms. Casey and Mr. Gilliland in violation of



                                                 6
Alabama Code § 6-5-170; (10) defamation against Ms. Casey; (11) defamation against Mr.

Gilliland; (12) invasion of privacy—false light against Ms. Casey and Mr. Gilliland; and (13)

wrongful interference with business relationships against Ms. Casey and Mr. Gilliland. (Revill

Doc. 1).

   II. Standard of Review

          A Rule 12(b)(6) motion to dismiss attacks the legal sufficiency of the complaint.

Generally, the Federal Rules of Civil Procedure require only that the complaint provide “‘a short

and plain statement of the claim’ that will give the defendant fair notice of what the plaintiff’s

claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957) (quoting

Fed. R. Civ. P. 8(a)). A plaintiff must provide the grounds of his entitlement, but Rule 8

generally does not require “detailed factual allegations.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley, 355 U.S. at 47). It does, however, “demand[] more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). Pleadings that contain nothing more than “a formulaic recitation of the elements of a

cause of action” do not meet Rule 8 standards nor do pleadings suffice that are based merely

upon “labels or conclusions” or “naked assertions” without supporting factual allegations.

Twombly, 550 U.S. at 555, 557.

          But in this case, the Defendants do not attack the sufficiency of the Plaintiffs’ factual

allegations. Instead, Defendants’ motions to dismiss assert legal defenses under various

immunity doctrines. So the court must also consider the standard of review under each immunity

raised.

                                        Prosecutorial Immunity




                                                    7
       The Supreme Court has held that absolute immunity exists for prosecutors in a § 1983

action. See Imbler v. Pachtman, 424 U.S. 409, 431 (1976) (holding that a person is immune from

a civil § 1983 action arising from his action initiating or presenting the state’s case). However,

prosecutorial immunity depends on the prosecutor’s function. See Buckley v. Fitzsimmons, 509

U.S. 259, 269 (1993). A prosecutor is not immune from prosecution for all acts, but only for

those acts “connected with the prosecutor’s role in judicial proceedings.” Burns v. Reed, 500

U.S. 478, 494–95 (1991). These acts include the pursuit of criminal prosecution and court

appearances. See Rowe v. Fort Lauderdale, 279 F.3d 1271, 1279 (11th Cir. 2002). But this

immunity does not extend to actions taken in an investigative capacity that does not further some

aspect of judicial proceedings. See Buckley, 509 U.S. at 273 (“A prosecutor’s administrative

duties and those investigatory functions that do not relate to an advocate’s preparation for the

initiation of a prosecution or for judicial proceedings are not entitled to absolute immunity.”).

                                         Qualified Immunity

       Qualified immunity protects government officials performing discretionary functions

from individual capacity suits unless the official violates “clearly established statutory or

constitutional rights of which a reasonable person would have known.” Hope v. Pelzer, 536 U.S.

730, 739 (2002). “The purpose of this immunity is to allow government officials to carry out

their discretionary duties without the fear of personal liability or harassing litigation, protecting

from suit all but the plainly incompetent or one who is knowingly violating the federal law.” Lee

v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (internal quotation marks and citation omitted).

       “The applicability of qualified immunity is a question of law to be decided by the court.”

Willingham v. Loughnan, 261 F.3d 1178, 1184 (11th Cir. 2001). To receive qualified immunity,

a government official “must first prove that he was acting within the scope of his discretionary



                                                  8
authority when the allegedly wrongful acts occurred.” Vinyard v. Wilson, 311 F.3d 1340, 1346

(11th Cir. 2002).

        “Once the defendant establishes that he was acting within his discretionary authority, the

burden shifts to the plaintiff to show that qualified immunity is not appropriate.” Lee, 284 F.3d at

1194. A two-prong test determines whether qualified immunity is appropriate. See Saucier v.

Katz, 533 U.S. 194, 201 (2001); see Pearson v. Callahan, 555 U.S. 223, 236 (2009) (holding that

the Saucier analysis may be performed in any order). First, the court asks whether, “[t]aken in

the light most favorable to the party asserting the injury, . . . the facts alleged show the officer’s

conduct violated a constitutional right.” Gonzalez v. Reno, 325 F.3d 1228, 1234 (11th Cir. 2003)

(citing Saucier, 533 U.S. at 201). Second, “[i]f a violation could be made out on a favorable view

of the parties’ submissions, the next, sequential step is to ask whether the right was clearly

established.” Gonzalez, 325 F.3d at 1234.

        A right is clearly established when “the law at the time of an incident [provided] ‘fair

warning’ to the defendants that their alleged conduct was unconstitutional.” Salvato v. Miley, 790

F.3d 1286, 1292 (11th Cir. 2015). In the Eleventh Circuit, the court considers only binding

precedent to create clearly established law. See Gilmore v. Hodges, 738 F.3d 266, 277 (11th Cir.

2013) (“[The court] look[s] only to binding precedent—holdings of cases drawn from the United

States Supreme Court, this Court, or the highest court of the state where the events took place.”).

        The court acknowledges that qualified immunity is defense not merely from liability, but

from suit. See Blinco v. Green Tree Servicing, LLC, 366 F.3d 1249, 1252 (11th Cir. 2004) (“The

defense of sovereign or qualified immunity protects government officials not only from having

to stand trial, but from having to bear the burdens attendant to litigation, including pretrial

discovery.”). So, the court should resolve questions of qualified immunity “at the earliest



                                                   9
possible stage of a litigation.” Anderson v. Creighton, 483 U.S. 635, 646 n.6 (1987). A plaintiff’s

claim can survive qualified immunity raised in a motion to dismiss if “the plaintiff’s allegations

state a claim of violation of clearly established law.” Mitchell v. Forsyth, 472 U.S. 511, 526

(1985). But “the defendant is entitled to summary judgment if discovery fails to uncover

evidence sufficient to create a genuine issue as to whether the defendant in fact committed those

acts.” Id. (emphasis added). So, even if Plaintiffs’ allegations state a claim for violations of

clearly established law, such a ruling would not preclude Ms. Casey and Mr. Gilliland from

reasserting qualified immunity at the summary judgment stage.

                                       State-Agent Immunity

Under Alabama’s state-agent immunity doctrine:

       A State agent shall be immune from civil liability in his or her personal capacity
       when the conduct made the basis of the claim against the agent is based upon the
       agent’s . . .

       (2) exercising his or her judgment in the administration of a department or agency
           of government [or] . . .

       (4) exercising judgment in the enforcement of the criminal laws of the State,
           including, but not limited to, law-enforcement officers’ arresting or attempting
           to arrest persons . . . .

       Notwithstanding anything to the contrary in the foregoing statement of the rule, a
       State agent shall not be immune from civil liability in his or her personal capacity

       (1) when the Constitution or laws of the United States, or the Constitution of this
           State, or laws, rules, or regulations of this State enacted or promulgated for the
           purpose of regulating the activities of a governmental agency require
           otherwise; or

       (2) when the State agent acts willfully, maliciously, fraudulently, in bad faith,
           beyond his or her authority, or under a mistaken interpretation of the law.

Ex parte Cranman, 792 So. 2d 392, 405 (Ala. 2000); Ex parte Butts, 775 So. 2d 173, 177–78

(Ala. 2000) (majority of court adopting Cranman restatement). The Cranman restatement of



                                                  10
state-agent immunity includes all circumstances entitling officers to immunity under Alabama

Code § 6-5-338(a). See Hollis v. City of Brighton, 950 So. 2d 300, 309 (Ala. 2006).

       The test for state-agent immunity is analogous to federal qualified immunity. Brown v.

City of Huntsville, Ala., 608 F.3d 724, 741 (11th Cir. 2010). “If the State agent makes such a

showing [of state-agent immunity], the burden then shifts to the plaintiff to show that the State

agent acted willfully, maliciously, fraudulently, in bad faith, or beyond his or her authority.” Ex

parte Estate of Reynolds, 946 So. 2d 450, 452 (Ala. 2006).

                                         Judicial Immunity

       Judicial and quasi-judicial immunity provide immunity from a suit in its entirety—

litigation as well as liability. Mireles v. Waco, 502 U.S. 9, 11 (1991). Two principles limit

judicial immunity: (1) “a judge is not immune from liability for nonjudicial actions, i.e., actions

not taken in the judge’s official capacity,” and (2) “a judge is not immune for actions, though

judicial in nature, taken in the complete absence of all jurisdiction.” Id. at 11–12. But a defendant

may still have quasi-judicial immunity, even if he is not a judge, if his official duties are

sufficiently related to the judicial process. Roland v. Phillips, 19 F.3d 552, 555 (11th Cir. 1994).

       Absolute quasi-judicial immunity develops from judicial immunity. A nonjudicial official

obtains the protection of judicial immunity when his official duties “have an integral relationship

with the judicial process.” Id. (quoting Ashbrook v. Hoffman, 617 F.2d 474, 476 (7th Cir. 1980)).

A law enforcement officer “acting in furtherance of [his] official duties and relying on a facially

valid court order” is entitled to quasi-judicial immunity from a § 1983 action. Id. at 556.

                                            Sovereign Immunity

       As a sovereign, the United States is immune from suit unless it consents to be sued.

United States v. Sherwood, 312 U.S. 584, 586 (1941). Similarly, the Eleventh Amendment cloaks



                                                  11
states with immunity from suit in federal court without their consent. See Melton v. Abston, 841

F.3d 1207, 1233 (11th Cir. 2016). This immunity also protects state officials sued in their official

capacity. See id. (“A state official may not be sued in his official capacity unless the state has

waived its Eleventh Amendment immunity or Congress has abrogated the state’s immunity.”).

Alabama has not waived its Eleventh Amendment immunity. See Lancaster v. Monroe City, 116

F.3d 1419, 1429 (11th Cir. 1997), abrogated on other grounds by Lake v. Skelton, 840 F.3d 1334

(11th Cir. 2016).

    III. Discussion

       Ms. Casey and Mr. Gilliland both move to dismiss Mr. Revill’s and Ms. Garcia’s

complaints under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon

which relief can be granted based on various immunity defenses. 3 These forms of immunity

include qualified immunity, prosecutorial immunity, state-agent immunity, judicial or quasi-

judicial immunity, and sovereign immunity.

       As an initial matter, the court notes that Ms. Casey and Mr. Gilliland make two

arguments in their reply brief to Ms. Garcia’s complaint that they never raised in their initial

motion to dismiss. Specifically, Defendants contend that harm to reputation alone is insufficient

to raise a § 1983 claim for defamation and that expression in public places receives additional

First Amendment protection. (Garcia Doc. 33 at 5–6). But a party cannot raise new arguments in

a reply brief without affording the opposing party an opportunity to respond. See Cost Recovery

Servs. LLC v. Alltell Commc’ns, Inc., 259 F. App’x 223, 226 (11th Cir. 2007) (holding that a

party cannot raise a new argument or evidence in a reply brief to a motion for summary



3
 Ms. Casey and Mr. Gilliland’s motion to dismiss Ms. Garcia’s complaint also argues that the
complaint must be dismissed pursuant to Rule 12(b)(1), but the accompanying brief makes no
argument or mention of Rule 12(b)(1). (Garcia Docs. 25–26).
                                                 12
judgment without giving the non-movant an opportunity to respond); see also Provenz v. Miller,

102 F.3d 1478, 1483 (9th Cir. 1996) (holding that the district court erred when the defendants

presented new evidence in a reply brief and the district court denied the plaintiffs’ motion to

strike and plaintiffs’ surreply). Because Ms. Garcia did not have an opportunity to respond to

these arguments, the court will not consider them now.

       The court will now discuss each of the five immunity defenses Defendants raised in their

initial motions to dismiss.

           a. Prosecutorial immunity

       First, Ms. Casey and Mr. Gilliland contend that Ms. Garcia’s and Mr. Revill’s suits are

barred by the doctrine of absolute prosecutorial immunity. After providing the court with a

summary on the importance of prosecutorial immunity, the Defendants conclude that “[a]bsolute

immunity applies in this case given the fact that the Plaintiffs[’] vague and unsupported claims

against the DA and the Assistant DA unquestionably fall within the band of prosecutorial

immunity.” (Revill Doc. 2 at 13; Garcia Doc. 26 at 13).

       Defendants fundamentally misunderstand the purpose of prosecutorial immunity. This

absolute immunity protects prosecutors in their prosecutorial functions only, and not in their

investigative functions, so long as the investigative functions are not directly related to judicial

proceedings. As explained by the Supreme Court, the immunity protects

“activities . . . intimately associated with the judicial phase of the criminal process,” and not

“those aspects of the prosecutor’s responsibility that cast him in the role of an administrator or

investigative officer rather than that of advocate.” Imbler, 424 U.S. at 430–31. Further, a

difference exists “between the advocate’s role in evaluating evidence and interviewing witnesses

as he prepares for trial, . . . and the detective’s role in searching for the clues and corroboration



                                                  13
that might give him probable cause to recommend that a suspect be arrested.” Buckley, 509 U.S.

at 273.

          The Supreme Court explicitly held that providing legal advice to a police officer, such as

whether probable cause for arrest exists, is not a prosecutorial function. See Burns, 500 U.S. at

495. Instead, such an act is investigatory and thus not subject to prosecutorial immunity. That the

individual arrested was ultimately prosecuted does not bring the legal advice under the protection

of prosecutorial immunity. “A prosecutor may not shield his investigative work with the aegis of

absolute immunity merely because, after a suspect is eventually arrested, indicted, and tried, that

work may be retroactively described as ‘preparation’ for a possible trial.” Buckley, 509 U.S. at

276. To allow an eventual trial to immunize the advice to arrest would cause a prosecutor to

“shield himself from liability for any constitutional wrong against innocent citizens by ensuring

that they go to trial.” Id.

          The impetus of prosecutorial immunity is to prevent prosecutors from failing to prosecute

individuals for fear that they may in turn be sued for malicious prosecution. See Imbler, 424 U.S.

at 423. The courts are concerned that “harassment by unfounded litigation would cause a

deflection of the prosecutor’s energies from his public duties, and the possibility that he would

shade his decisions instead of exercising the independence of judgment required by his public

trust.” Id.

          Plaintiffs’ allegations include some actions that were prosecutorial and some that were

not. Plaintiffs’ claims against Defendants for malicious prosecution—Counts Four and Five of

Ms. Garcia’s complaint and Counts Seven and Eight of Mr. Revill’s complaint—involved

Defendants’ prosecutorial decisions and thus are barred by prosecutorial immunity. See Rowe v.

Fort Lauderdale, 279 F.3d 1271, 1279 (11th Cir. 2002).



                                                  14
       Regardless of the motivation behind Ms. Casey and Mr. Gilliland’s prosecution of

Plaintiffs, they are protected by prosecutorial immunity. See Imbler, 424 U.S. at 423 (“In this

instance it has been thought in the end better to leave undressed the wrongs done by dishonest

officers than to subject those who try to do their duty to the constant dread of retaliation.”

(quoting Gregoire v. Biddle, 177 F.2d 579, 581 (2d Cir. 1949), cert. denied, 339 U.S. 949

(1950))). So, the court must DISMISS Ms. Garcia’s Counts Four and Five and Mr. Revill’s

Counts Seven and Eight.

       But Ms. Garcia and Mr. Revill also raise claims unrelated to Defendants’ conduct

regarding prosecution. In Count One, Ms. Garcia alleges that Defendants violated her

constitutional right by subjecting her to an unreasonable seizure through their participation in her

arrest without probable cause and without a warrant. This count rests upon Ms. Garcia’s belief

that Ms. Casey and/or Mr. Gilliland discussed on the phone with Deputy Ashworth whether

probable cause existed to arrest her and Mr. Revill. And, as explained in Burns, no prosecutorial

immunity extends to the provision of legal advice. Defendants on reply contend that this

argument bears no weight because Ms. Garcia could not hear the other side of the phone call. But

whether Ms. Garcia correctly described the situation is not the question. Instead, the question is

whether, accepting Ms. Garcia’s allegations as true, the allegations describe a prosecutorial

action. And Ms. Garcia’s allegation that Defendants provided legal advice about the arrest is not

prosecutorial. See Rowe, 279 F.3d at 1280. So prosecutorial immunity does not bar Ms. Garcia’s

Count One.

       In Count Two, Ms. Garcia alleges defamation of her by Mr. Gilliland for his public

statement regarding her alleged possession of child pornography; in Count Three, Ms. Garcia

alleges defamation by Ms. Casey for her public statement regarding Ms. Garcia’s alleged



                                                 15
concealment of child pornography. Mr. Revill raises the same claims in Count Eleven and Count

Ten, respectively. Mr. Gilliland’s statement that Plaintiffs were knowingly in possession of child

pornography bore no relationship to Mr. Gilliland’s functions as a prosecutor or the judicial

process.

       The Supreme Court has also held that, when a prosecutor makes statements to the media

regarding a case or holds a press conference, the prosecutor acts as an ordinary executive official

who deals with the press and not as a prosecutor. See Buckley, 509 U.S. at 277–78 (“Comments

to the media have no functional tie to the judicial process just because they are made by a

prosecutor.”). Therefore, Ms. Casey’s comments to AL.com were not related to her role as a

prosecutor. And prosecutorial immunity will not bar Mr. Revill’s Counts Ten or Eleven. So,

prosecutorial immunity also will not bar Ms. Garcia’s Count Two.

       Mr. Revill asserts several claims all based upon Ms. Casey and Mr. Gilliland’s alleged

legal advice by directing Deputy Ashworth and Deputy Ratliff to arrest him: (1) Count Two for

deprivation of his Fourth Amendment right to be free from unreasonable seizures; (2) Count

Four for deprivation of his Fourth Amendment right to be free from arrest without a warrant or

probable cause; (3) Count Six for unlawful detention following arrest; and (4) Count Nine for

false imprisonment. He contends that Ms. Casey and Mr. Gilliland instructed Deputy Ashworth

to arrest him if he refused to produce the cell phones from Ms. Garcia’s satchel. And, he alleges

he was detained without a warrant at the Blount County Jail for four hours before his release on

bond. Like Ms. Garcia’s Count One, these claim are all about alleged legal advice provided to

Deputy Ashworth, and legal advice is not protected by prosecutorial immunity. So, prosecutorial

immunity will not bar Mr. Revill’s Counts Two, Four, Six, and Nine.




                                                16
       Regarding Mr. Gilliland’s and Ms. Casey’s statements about Mr. Revill’s alleged

association with child pornography, Mr. Revill also alleges Count Twelve for invasion of

privacy—false light. Again, these allegations regard the statements Ms. Casey and Mr. Gilliland

made outside of their prosecutorial duties. So, prosecutorial immunity will not bar Mr. Revill’s

Count Twelve.

       Finally, Count Thirteen of Mr. Revill’s complaint alleges that Ms. Casey and Mr.

Gilliland wrongfully interfered with his business relationships “by making allegedly false and

defamatory statements in the news media impugning Plaintiff’s reputation as an attorney,

alleging that he intentionally concealed evidence of child pornography from law enforcement,

and attempting to manipulate the judicial process and criminal justice system.” (Revill Doc. 1 at

35–36). This count walks the line between defamation and malicious prosecution because the

count is based on both statements and the Defendants’ decision to prosecute Mr. Revill. To the

extent that this claim is based on Ms. Casey and Mr. Gilliland’s prosecution of Mr. Revill,

prosecutorial immunity bars this claim. But to the extent that this claim is based on the

Defendants’ defamatory remarks, prosecutorial immunity will not apply.

       So, the court will GRANT Defendants’ motions to dismiss on the ground of prosecutorial

immunity as to Counts Four and Five of Ms. Garcia’s complaint and as to Counts Seven and

Eight of Mr. Revill’s complaint. The court will DENY Defendants’ motions to dismiss as to all

other counts on the ground of prosecutorial immunity.

           b. Qualified immunity

       Second, Ms. Casey and Mr. Gilliland contend that they are entitled to protection under

qualified immunity. Qualified immunity protects government officials performing discretionary




                                                17
functions from individual capacity suits unless the official violates “clearly established statutory

or constitutional rights of which a reasonable person would have known.” Hope, 536 U.S. at 739.

        First, the government official must establish that he was acting within the scope of his

discretionary authority when the alleged wrongful act occurred to trigger the protection. See Lee,

284 F.3d at 1194. Ms. Garcia and Mr. Revill both alleged that Ms. Casey and Mr. Gilliland were

acting within the scope of their discretionary authority as Blount County District Attorneys at all

relevant times. (Garcia Doc. 18 at 2; Revill Doc. 1 at 10). Defendants do not disagree.

        Because the Defendants showed that they were acting within their discretionary authority,

“the burden shifts to the plaintiff to show that qualified immunity is not appropriate.”). Lee, 284

F.3d at 1194. Plaintiffs must demonstrate that (1) Defendants violated Plaintiffs’ constitutionally

protected rights, and (2) the constitutional right was clearly established at the time of

Defendants’ actions. See Pearson, 555 U.S. at 232 (“First, a court must decide whether the facts

that a plaintiff has alleged . . . make out a violation of a constitutional right. Second, . . . the court

must decide whether the right at issue was ‘clearly established’ at the time of defendant’s alleged

misconduct.” (internal citations omitted)).

        At the heart of Plaintiffs’ complaints are allegations of Fourth Amendment violations.

Plaintiffs allege that Ms. Casey and/or Mr. Gilliland instructed Deputy Ashworth and Deputy

Ratliff to arrest Plaintiffs without probable cause in violation of the Fourth Amendment. While

Defendants dispute whether Ms. Casey and/or Mr. Gilliland were actually on the other end of the

phone call to Deputy Ashworth, at the motion to dismiss stage, the court must accept Plaintiffs’

allegations as true. See Iqbal, 556 U.S. at 678. The Fourth Amendment prohibits the search or

seizure of people without warrants based upon probable cause. U.S. Const., amend. IV. And the




                                                   18
Supreme Court has held that a person cannot be arrested without a warrant if no probable cause

exists. See United States v. Watson, 423 U.S. 411 (1976).

       Plaintiffs contend that no probable cause existed because they did not interfere with the

execution of Defendants’ search warrant for Mr. Edwards’s person and vehicle. Instead, they

held Mr. Edwards’s cell phones—which Mr. Edwards gave to Ms. Garcia prior to any

knowledge of the warrant. And Plaintiffs assert the phones are privileged documents within the

attorney-client relationship. Plaintiffs did not flee or physically interfere with Deputy Ashworth

or Deputy Ratliff; Plaintiffs merely refused to consent to the seizure of Mr. Edwards’s cell

phones that went beyond the reach of the warrant. Defendants offer no counterargument

regarding why probable cause existed to arrest Plaintiffs. So, Plaintiffs have demonstrated that

Defendants plausibly violated their Fourth Amendment rights.

       The court must now consider whether that right was clearly established at the time of

Defendants’ actions. For law to be clearly established, “the law at the time of an incident [must

have provided] ‘fair warning’ to the defendants that their alleged conduct was unconstitutional.”

Salvato v. Miley, 790 F.3d 1286, 1292 (11th Cir. 2015). In the Eleventh Circuit, the court

considers only binding precedent to create clearly established law. See Gilmore v. Hodges, 738

F.3d 266, 277 (11th Cir. 2013) (“[The court] look[s] only to binding precedent—holdings of

cases drawn from the United States Supreme Court, this Court, or the highest court of the state

where the events took place.”).

       Ms. Casey and Mr. Gilliland claim that no binding applicable decision clearly states that

their actions violated the Fourth or Fourteenth Amendments. The court directs Defendants to the

text of the Fourth Amendment:

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants

                                                19
       shall issue, but upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.

U.S. Const., amend. IV. Without even looking to a binding applicable decision, Defendants’

conduct, as alleged by Plaintiffs, violates the Fourth Amendment because, as Plaintiffs allege,

Defendants seized Plaintiffs without a warrant particularly authorizing the search or seizure of

Plaintiffs. No reading of the Fourth Amendment authorizes an official to use a warrant for the

search of another person to arrest a different individual not interfering in the search of the person

listed on the warrant. A warrantless search presumptively violates the Fourth Amendment unless

some exception applies. See Payton v. New York, 445 U.S. 573, 585 (1980) (“Unreasonable

searches or seizures conducted without any warrant at all are condemned by the plain language

of the first clause of the [Fourth] Amendment.”).

       The court need not find a factually similar case that has found the defendant’s actions

unconstitutional. “[G]eneral statements of the law are not inherently incapable of giving fair and

clear warning, and in other instance a general constitutional rule already identified in the

decisional law may apply with obvious clarity to the specific conduct in question, even though

‘the very action in question has [not] previously been held unlawful.’” United States v. Lanier,

520 U.S. 259, 271 (1997) (quoting Anderson, 483 U.S. at 640); see also Anderson, 483 U.S. at

640 (Daughtrey, J., dissenting) (“The easiest cases don’t even arise.”).

        The Supreme Court has held that “[w]arrants are generally required to search a person’s

home or his person unless ‘the exigencies of the situation’ make the needs of law enforcement so

compelling that the warrantless search is objectively reasonable under the Fourth Amendment.”

Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006) (quoting Mincey v. Arizona, 437 U.S.

385, 393–94 (1978)). And the government “bear[s] a heavy burden . . . when attempting to



                                                 20
demonstrate an urgent need that might justify warrantless searches.” Kentucky v. King, 563 U.S.

452, 474 (2011) (quoting Welsh v. Wisconsin, 466 U.S. 740, 749–50 (1984)).

       Defendants rely upon Holden v. Stitcher, 429 F. App’x 749 (11th Cir. 2001), to support

their argument that prosecutors are entitled to qualified immunity for providing legal advice to

law enforcement. But in Holden, the court based its holding on the plaintiff’s failure to specify

how the prosecutor’s legal advice or involvement in the plaintiff’s arrest could strip the

prosecutor of qualified immunity. In contrast, in the case at hand, Plaintiffs do explain why Ms.

Casey’s and/or Mr. Gilliland’s actions violated Plaintiffs’ Fourth Amendment rights contrary to

clearly established law: Ms. Casey and/or Mr. Gilliland allegedly instructed Deputy Ashworth

and Deputy Ratliff to arrest Plaintiffs, even in the absence of a warrant or probable cause. So

Holden is inapplicable to this case.

       Because Plaintiffs sufficiently allege that Ms. Casey and Mr. Gilliland violated Plaintiffs’

Fourth Amendment rights contrary to clearly established law, Ms. Casey and Mr. Gilliland are

not entitled to qualified immunity for Plaintiffs’ Fourth Amendment claims at the motion to

dismiss stage.

       Plaintiffs raise more than Fourth Amendment claims. Plaintiffs also allege that Ms. Casey

and Mr. Gilliland defamed Plaintiffs. And Mr. Revill alleges that Defendants falsely imprisoned

him, invaded his privacy, and wrongfully interfered with his business relationships. However,

because these claims are brought under state law and not federal law, no qualified immunity

attaches. See Wood v. Kesler, 323 F.3d 872, 877 (11th Cir. 2003) (“[Qualified immunity]

protect[s] from suit all but the plainly incompetent or one who is knowingly violating the federal

law.” (quoting Lee, 284 F.3d at 1194 (emphasis added))). So, Defendants’ arguments that




                                                21
Plaintiffs failed to assert clearly established law for any of those claims have no bearing because

Defendants are not entitled to qualified immunity for violations of state law.

       Thus, the court will DENY Ms. Casey and Mr. Gilliland’s motions to dismiss on the

ground of qualified immunity.

           c. State-agent immunity

       Regarding Plaintiffs’ state claims, Ms. Casey and Mr. Gilliland argue that they are

entitled to state-agent immunity because they acted “under color of state law . . . [and] were each

exercising their judgment in executing their work responsibilities.” (Garcia Doc. 26 at 17 and

Revill Doc. 2 at 18.) The court finds that this assertion, which constituted Defendants’ complete

argument on the matter, fails to demonstrate that Defendants qualify for state-agent immunity.

       The Alabama Supreme Court has held that because ascertaining state-agent immunity is

often a fact-intensive inquiry, a motion for summary judgment, not a motion to dismiss, typically

provides the proper vehicle through which to assert a state-agent immunity defense. See Ex parte

Ala. Dep’t of Mental Health & Mental Retardation, 837 So. 2d 808, 814 (Ala. 2002) (“It is the

rare case involving the defense of [s]tate-agent immunity that would be properly disposed of by a

dismissal.”) The instant case follows the rule rather than any exception.

       Alabama’s state-agent immunity bears similarities with federal qualified immunity. But

where a defendant raising qualified immunity must first show that he was “acting within the

scope of his discretionary authority,” Courson v. McMillian, 939 F.2d 1479, 1487 (11th Cir.

1991), state-agent immunity “simplif[ies] the analysis” by enumerating “certain categories of

[s]tate-agent action where agents are immune in the exercise of their judgment.” Ex parte

Hudson, 866 So. 2d 1115, 1117 (Ala. 2003).




                                                22
       The Alabama Supreme Court conveniently created a list of the general categories of

functions that qualify for state-agent immunity. Ex parte Cranman, 792 So. 2d 392, 405 (Ala.

2000). The Alabama Supreme Court determined that a state agent gains immunity if he is

       (1) formulating plans, policies, or designs; or
       (2) exercising his or her judgment in the administration of a department or agency
       of government, including, but not limited to, examples such as:
               (a) making administrative adjudications;
               (b) allocating resources;
               (c) negotiating contracts;
               (d) hiring, firing, transferring, assigning, or supervising personnel; or
       (3) discharging duties imposed on a department or agency by statute, rule, or
       regulation, insofar as the statute, rule, or regulation prescribes the manner for
       performing the duties and the State agent performs the duties in that manner; or
       (4) exercising judgment in the enforcement of the criminal laws of the State,
       including, but not limited to, law-enforcement officers’ arresting or attempting to
       arrest persons; or
       (5) exercising judgment in the discharge of duties imposed by statute, rule, or
       regulation in releasing prisoners, counseling or releasing persons of unsound
       mind, or educating students.

Ex parte Cranman, 792 So. 2d at 405. This list, though non-exhaustive, provides the starting

point from which a defendant raising the state-agent defense must begin. Hollis v. City of

Brighton, 950 So. 2d 300, 307 (Ala. 2006).

       If a defendant can demonstrate that he engaged in one of these types of functions, “the

burden then shifts to the plaintiff to show that the State agent acted willfully, maliciously,

fraudulently, in bad faith, or beyond his or her authority.” Ex parte Estate of Reynolds, 946 So.

2d at 452. But the timing of the burden-shifting mechanism is important. Only after the

defendant makes such a showing does the burden shift back to the plaintiff.

       Here, Defendants argue that they “exercised judgment” and “acted under color of state

law in the course and scope of their employment as District Attorney and Assistant District

Attorney at all times.” (Garcia Doc. 26 at 17.) But these general assertions do not expressly link

any of Defendants’ actual behaviors to any type of immune function mentioned by the Alabama

                                                 23
Supreme Court in Cranman. Because Defendants do not allege that their actions fell within one

of these categories, they have not met their burden to demonstrate that they qualify for state-

agent immunity.

          The court will DENY Defendants’ motions to dismiss on the ground of state-agent

immunity.

             d. Judicial immunity

          Only in their motion to dismiss Ms. Garcia’s complaint do Defendants raise judicial or

quasi-judicial immunity. Similarly to prosecutorial immunity, quasi-judicial immunity extends

absolute immunity to “[n]onjudicial officials . . . when their official duties ‘have an integral

relationship with the judicial process.’” Roland, 19 F.3d at 555 (quoting Ashbrook, 617 F.2d at

476). The Eleventh Circuit applies a functional test to determine whether a nonjudicial official is

acting in relation to the judicial process. See id. (“Thus, we determine the absolute quasi-judicial

immunity of a nonjudicial official through a functional analysis of the action taken by the official

in relation to the judicial process.”).

          In Roland, the Eleventh Circuit explained that a law enforcement officer, relying on a

facially valid court order, is entitled to quasi-judicial immunity when acting in furtherance of his

official duties under that court order. Roland, 19 F.3d at 556. The court extended that protection

because “[l]aw enforcement officials ‘must not be called upon to answer for the legality of

decisions which they are powerless to control’ or ‘be required to act as pseudo-appellate courts

scrutinizing the orders of judges.’” Id. (quoting Valdez v. Denver, 878 F.2d 1285, 1289 (10th Cir.

1989)).

          Applying this logic, Ms. Casey’s and Mr. Gilliland’s actions, to the extent they were

acting in furtherance of their official duties and relying on a facially valid court order, would be



                                                  24
protected by quasi-judicial immunity. But not all of the Defendants’ alleged actions were taken

in furtherance of their official duties or in reliance on a facially valid court order. Mr. Gilliland’s

public remark that Plaintiffs possessed a cell phone containing child pornography and Ms.

Casey’s statement that Plaintiffs knowingly concealed evidence of child pornography certainly

did not further their official duties because “[c]omments to the media have no functional tie to

the judicial process just because they are made by a prosecutor.” Buckley, 509 U.S. at 277–78.

       Yet Count One of Ms. Garcia’s complaint for unreasonable seizure presents a more

interesting argument. A valid search warrant existed for Mr. Edwards’s person and vehicle. But

Ms. Garcia was arrested and detained for obstructing governmental operations because she did

not turn over Mr. Edwards’s cell phone placed in her possession before any notice of a warrant.

Facially, the warrant did not authorize a search of Ms. Garcia or her satchel.

       However, “the mere fact that a judicial order does not explicitly authorize an arrest does

not mean that the arrest itself extends beyond the scope of the order.” Dawson v. Jackson, No.

2:16-cv-01738-RDP, 2017 WL 3620254, at *4 (N.D. Ala. Aug. 23, 2017). One of this court’s

colleagues held that an arresting officer was protected by quasi-judicial immunity when he

detained an individual who obstructed him from effectuating a facially valid court order. Id.

Even assuming that this logic extends to protect the prosecutor who offered legal advice to the

arresting officer, Ms. Garcia in no way interfered with the officer’s execution of the warrant as to

Mr. Edwards’s person or vehicle. Ms. Garcia only refused to turn over Mr. Edwards’s cell

phones that were in her possession prior to the execution of the warrant. Because Ms. Casey and

Mr. Gilliland did not instruct the arresting officers to detain Ms. Garcia in furtherance of a valid

court order, Ms. Casey and Mr. Gilliland are not protected by quasi-judicial immunity for their

role in the alleged unreasonable seizure of Ms. Garcia.



                                                  25
       So, the court will DENY Defendants’ motion to dismiss Ms. Garcia’s complaint on the

ground of judicial or quasi-judicial immunity. (Garcia Doc. 25).

           e. Sovereign immunity

       Defendants also raise sovereign immunity under the Eleventh Amendment only in their

motion to dismiss Ms. Garcia’s complaint. True, the Eleventh Amendment’s extension of

sovereign immunity to the states bars suits in federal court against state officials sued in their

official capacities. See Melton, 841 F.3d at 1233 (“A state official may not be sued in his official

capacity unless the state has waived its Eleventh Amendment immunity or Congress has

abrogated the state’s immunity.”). But Ms. Garcia’s complaint explicitly states that Ms. Casey

and Mr. Gilliland—and Deputy Ashworth and Deputy Ratliff, for that matter—are only sued in

their individual capacities. (Doc. 18 at 2). The Eleventh Amendment does not apply here because

Eleventh Amendment immunity does not extend to state officials sued in their individual

capacities. See Kentucky v. Graham, 473 U.S. 159, 167 (1985) (“The only immunities that can be

claimed in an official-capacity action are forms of sovereign immunity that the entity, qua entity,

may possess, such as the Eleventh Amendment.”).

   So, the court DENIES Ms. Casey and Mr. Gilliland’s motion to dismiss Ms. Garcia’s

complaint on the ground of sovereign immunity. (Doc. 25).

   IV. Conclusion

       For the reasons discussed above, the court will GRANT IN PART and DENY IN PART

Pamela Casey’s and Scott Gilliland’s motions to dismiss. (Garcia Doc. 25; Revill Doc. 2). The

court will GRANT the motion to dismiss Ms. Garcia’s complaint as to her malicious prosecution

claims (Count Four against Mr. Gilliland and Ms. Casey and Count Five against Ms. Casey)

(Garcia Doc. 25). The court will also GRANT the motion to dismiss Mr. Revill’s complaint as to



                                                  26
his malicious prosecution claims (Counts Seven and Eight, both as to Ms. Casey and Mr.

Gilliland) (Revill Doc. 2). The court will DENY Defendants’ motions to dismiss all other

Counts.

       The court will DISMISS WITH PREJUDICE Counts Four and Five of Ms. Garcia’s

complaint and Counts Seven and Eight of Mr. Revill’s complaint because Ms. Casey and Mr.

Gilliland are entitled to absolute prosecutorial immunity against suits for malicious prosecution.

       As to Ms. Garcia’s complaint, Count One remains against all four Defendants; Count

Two remains against Mr. Gilliland; and Count Three remains against Ms. Casey.

       As to Mr. Revill’s complaint, the following claims remain: Count One against Deputy

Ashworth and Deputy Ratliff, Count Two against Ms. Casey and Mr. Gilliland, Count Three

against Deputy Ashworth and Deputy Ratliff, Count Four against Ms. Casey and Mr. Gilliland,

Count Five against Deputy Ashworth and Deputy Ratliff, Count Six against Ms. Casey and Mr.

Gilliland, Count Seven against Deputy Ashworth and Deputy Ratliff, Count Nine against Ms.

Casey and Mr. Gilliland, Count Ten against Ms. Casey, Count Eleven against Mr. Gilliland,

Count Twelve against Ms. Casey and Mr. Gilliland, and Count Thirteen against Ms. Casey and

Mr. Gilliland.

       The court will enter a separate Order consistent with this Memorandum Opinion.

       DONE and ORDERED this 12th day of February, 2020.



                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             UNITED STATES DISTRICT JUDGE




                                                27
